Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0000425
                                                        29-OCT-2015
                                                        08:13 AM



                          SCWC-14-0000425

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          ANNETTE DUNG,
         Respondent/Petitioner-Appellee/Cross-Appellant,

                                vs.

                         DONNA LEE CHING,
         Petitioner/Respondent-Appellant/Cross-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-14-0000425; CIV. NO. 1SS-1-00623)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
      (By: Nakayama, Acting C.J., Pollack, and Wilson, JJ.,
   Circuit Judge Ahn, in place of Recktenwald, C.J., recused,
  and Circuit Judge Crabtree, in place of McKenna, J., recused)

          Petitioner/Respondent-Appellant/Cross-Appellee Donna

Lee Ching’s application for writ of certiorari filed on

September 18, 2015, is hereby rejected.

          DATED:   Honolulu, Hawai#i, October 29, 2015.

Rebecca A. Copeland            /s/ Paula A. Nakayama
for petitioner

David J. Minkin and            /s/ Richard W. Pollack
Jesse J.T. Smith
for respondent                 /s/ Michael D. Wilson

                               /s/ Karen S.S. Ahn

                               /s/ Jeffrey P. Crabtree